Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claims 1 and 18, including a web material feed assembly for a web material dispenser comprising a housing, the web material feed assembly comprising a first roller and a second roller, wherein at least one longitudinal segment of the first roller has a strip about a circumference thereof comprising at least one guiding area and at least one anti-wrinkling area, wherein, when in use, the first roller is successively rotatable about a first longitudinal axis along a first angular interval wherein the at least one guiding area contacts at least one longitudinal segment of the second roller forming a nip therebetween through which a web material is fed; and a second angular interval wherein the at least one anti-wrinkling area is spaced apart from the at least one longitudinal segment of the second roller, forming an anti-wrinkling space therebetween in conjunction with the rest of the limitations of Claims 1 and 18; the combination of Claim 8 including a web material feed assembly for a web material dispenser comprising a housing, the web material feed assembly comprising first and second rollers, the first roller being provided with at least one friction ring facing at least one longitudinal segment of the second roller and having at least one guiding surface contacting an outer surface of the at least one longitudinal segment of the second roller and forming a nip between the first and second rollers for feeding a web material therethrough when the first and second rollers are in use, wherein the at least one friction ring comprises at least one recessed surface forming an anti-wrinkling space between the first and second rollers in conjunction with the rest of the limitations of Claim 8; and the combination of Claim 20 including a method for preventing wrinkles in a web material dispensed by a web material dispenser having a housing, a dispenser opening being formed in the housing, the method comprising the steps of providing first and second rollers, the outer surface of at least one longitudinal segment of at least one of the first and second rollers comprising at least one recess forming an anti-wrinkling space between the first and second rollers, and allowing a portion of the web material to fully extend in the anti-wrinkling space so as to limit the wrinkling thereof in conjunction with the rest of the limitations of Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619